Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 15, the limitations appear to be redundant as the same limitations are present in claim 1.
Claim 20 line 3 should it be “ securing the….”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 7-9, 14-15, 20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Usui (4909462).
Per claim 1, Usui figures 1-3, shows an attachment device for securing a non-structural component of a building to a structural component of the building, the attachment device comprising: a non-structural component holder (4a) defining a receiving space configured to receive the non-structural component (P) to couple the non-structural component to the attachment device, wherein the non-structural component holder applies generally no compressive force against the non-structural component when the non-structural component is disposed in the receiving space so that the non-structural component is free to move relative to the non-structural component holder; and a stop (4b, figure 1 shows 3 of them) configured to be secured to the non-structural component (P), the stop configured to engage the non-structural component holder to inhibit movement of the non-structural component relative to the non-structural component holder when the stop and non-structural component holder are secured to the non-structural component( per the clamping of 4b onto the pipe), the stop includes first and second collars (4b), the first collar (to the left of 3) configured to inhibit longitudinal movement of the non-structural component relative to the non-structural component holder in the first direction, and the second collar (4b to the right of 3) configured to inhibit longitudinal movement of the non-structural component relative to the non-structural component holder in the second direction.
Per claims 2-4, 7-9, 14, 15, Usui further shows the stop inhibits longitudinal movement of the non-structural component relative to the non-structural component holder (per clamping), the stop inhibits rotational movement of the non-structural component relative to the non-structural component holder(per clamping), wherein the stop inhibits longitudinal and rotational movement of the non-structural component relative to the non-structural component holder(per clamping), wherein the stop inhibits rotational movement of the non-structural component relative to the non-structural component holder in clockwise and counter-clockwise directions (clamping holds things in place), wherein the stop includes first and second braces (4a, on either side of the pipe p; see col 3 lines 19-37), the first brace configured to inhibit rotational movement of the non-structural component relative to the non-structural component holder in the clockwise direction and the second brace configured to inhibit rotational movement of the non-structural component relative to the non- structural component holder in the counter-clockwise direction, wherein the stop inhibits rotational movement of the non-structural component relative to the non-structural component holder in clockwise and counter-clockwise direction, the stop is configured to snap onto the non-structural component (able to function as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 16-17, 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (4909462) in view of March (3539137).
 Usui shows all the claimed limitations except for the stop includes a fastening component configured to fix the stop to the non-structural component, wherein the fastening component is an adhesive configured to bond with the non-structural component to fix the stop to the non- structural component, wherein the adhesive comprises at least one of a glue or a double sided tape.
March discloses the use of adhesive to hold the pipe in place.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Usui to show adhesive as fastener to hold the pipe to the holder as taught by March since it would further strengthen the attachment of the pipe to the holder and prevents vibration of the pipe in the holder.
Usui as modified shows the fastener being at least one of a glue or a double sided tape.
Per claims 16-17, 19, Usui as modified shows the claimed structural limitations. 
Per claim 20, Usui further shows a connection flange (3) extending from the collar, the flange configured to attach to the structural component for securing the attachment device to the structural component. 

	Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Usui to show the stop includes a break-off tab configured to be separated from a portion of the stop to indicate that the stop is fixed to the non- structural component in combination with other claimed limitations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different component attachment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

8/10/2022